Citation Nr: 0019615	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  97-07 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the right forearm with involvement of 
Muscle Group VII and arthritis of the right wrist, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection on a secondary basis 
for arthritis of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
September 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
The veteran testified before the undersigned member of the 
Board at a hearing held at the RO in March 1999.  The case 
was remanded by the Board in May 1999 for further 
development; it was returned to the Board in June 2000.


REMAND

The Board initially notes that a February 2000 rating 
decision denied the veteran's claims with respect to 
entitlement to increased ratings for residuals of shell 
fragment wounds of the right forearm involving damage to the 
median nerve, residuals of shell fragment wounds of the left 
thigh involving Muscle Group XV, residuals of shell fragment 
wounds of the left leg involving Muscle Group XI, residuals 
of shell fragment wounds of the right thigh and leg, and 
right shoulder disability, to include arthritis.  In a VA 
Form 646 dated in June 2000, the veteran's representative 
identified those issues as on appeal, and continued to refer 
to those issue in the July 2000 Written Brief Presentation.  
The Board construes the June 2000 statement to constitute a 
Notice of Disagreement with the February 2000 rating 
decision.  Accordingly, the above issues must be remanded for 
further development by the RO.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

With respect to the claim for an increased rating for 
residuals of a shell fragment wound of the right forearm with 
arthritis of the right wrist, the record reflects that on VA 
examinations in September 1997 and April 1998, the veteran 
complained of right wrist pain, and at his March 1999 hearing 
before the undersigned explained that his wrist hurt with 
use.  Following the Board's May 1999 remand, the veteran was 
afforded a VA examination in December 1999, at which time he 
reported experiencing pain about his forearm.  Notably, 
however, while the examiner specifically indicated that the 
veteran failed to demonstrate elbow pain on physical 
examination, the examiner did not address the presence or 
absence of any wrist pain, and did not otherwise adequately 
assess any functional loss due to forearm pain.  Moreover, 
while the examiner noted the presence of weakness of the 
thenar musculature group and of the "intrinsics," he 
notably did not describe the extent of the weakness, or 
include any findings with respect to fatigability or 
incoordination associated with the veteran's disability.

With respect to the issue of entitlement to service 
connection on a secondary basis for arthritis of the left 
leg, the Board notes that X-ray studies of the veteran's left 
knee in December 1999 were normal, but that studies of the 
left ankle showed spurring at the insertion of the Achilles, 
as well as corticated ossific densities inferior to the head 
of the talus; the interpreting radiologist diagnosed minor 
abnormality, but did not indicate whether the above findings 
represented left ankle arthritis.  After reviewing the X-ray 
studies, the December 1999 examiner concluded that the 
veteran did not have significant arthritis.  He also 
concluded that it was as likely as not that the arthritis in 
the left ankle or knee was caused or chronically worsened by 
service.

As it is unclear from the December 1999 examination report 
whether the veteran in fact has left knee or ankle arthritis, 
or whether any such arthritis present was caused or 
chronically worsened by the veteran's service-connected 
residuals of shell fragment wounds of the left thigh and leg, 
the Board concludes that another examination of the veteran 
is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue a statement 
of the case to the veteran and his 
representative addressing the issues 
of entitlement to increased ratings 
for residuals of shell fragment 
wounds of the right forearm 
involving damage to the median 
nerve, residuals of shell fragment 
wounds of the left thigh involving 
Muscle Group XV, residuals of shell 
fragment wounds of the left leg 
involving Muscle Group XI, residuals 
of shell fragment wounds of the 
right thigh and leg, and right 
shoulder disability, to include 
arthritis.  The veteran and his 
representative should be clearly 
advised of the need to file a timely 
substantive appeal with respect to 
the February 2000 rating decision.  
If the veteran thereafter submits a 
timely substantive appeal with 
respect to these issues, the RO 
should undertake any other indicated 
development. 

2.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims for 
entitlement to an increased rating 
for residuals of a shell fragment 
wound of the right forearm with 
involvement of Muscle Group VII and 
arthritis of the right wrist, and 
for service connection on a 
secondary basis for arthritis of the 
left leg.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.

3.  Then, the RO should arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
service-connected residuals of a 
shell fragment wound of the right 
forearm with involvement of Muscle 
Group VII and arthritis of the right 
wrist, and the nature, extent and 
etiology of any arthritis of the 
left leg.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be 
performed.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due 
to pain should be identified, and 
the examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  

The examiner should also provide an 
opinion as to whether it is at least 
as likely as not that any arthritis 
of the left ankle or knee present 
was caused or chronically worsened 
by the service-connected residuals 
of shell fragment wounds of the left 
thigh and left leg.  The rationale 
for all opinions expressed should be 
explained.  The veteran's claims 
file, including a copy of this 
REMAND, must be made available to 
the examiner for review.  The 
examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed. 

4.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issues of entitlement to an 
increased rating for residuals of 
shell fragment wounds of the right 
forearm involving Muscle Group VII 
with arthritis of the right wrist, 
and entitlement to service 
connection on a secondary basis for 
arthritis of the left leg.  In 
addressing the veteran's increased 
rating claim, the RO should consider 
all pertinent diagnostic codes under 
the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. § 4.40 
regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, 
incoordination and pain on movement 
of a joint.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  If 
appropriate, the RO should 
readjudicate the claims for 
entitlement to increased ratings for 
residuals of shell fragment wounds 
of the right forearm involving 
damage to the median nerve, 
residuals of shell fragment wounds 
of the left thigh involving Muscle 
Group XV, residuals of shell 
fragment wounds of the left leg 
involving Muscle Group XI, residuals 
of shell fragment wounds of the 
right thigh and leg, and right 
shoulder disability, to include 
arthritis.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


